Citation Nr: 1234438	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to July 1, 2009 and in excess of 50 percent as of that date.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.C. and E.M.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to January 1973 and from January 2004 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for PTSD and assigned a 30 percent rating effective April 27, 2007.  

The rating assigned for PTSD was subsequently increased to 50 percent, effective July 1, 2009.  See November 2010 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran, his wife (M.C.), and a licensed clinical social worker (E.M.) presented testimony at a Decision Review Officer (DRO) hearing in December 2009 and at a videoconference hearing before the undersigned Veterans Law Judge in February 2011.  Transcripts of both proceedings are of record.  

The Board issued a decision in May 2011 in which it denied a rating in excess of 30 percent for PTSD prior to July 1, 2009 and a rating in excess of 50 percent as of that date.  The Veteran appealed the Board's May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court granted a June 2012 Joint Motion for Remand (Joint Motion), vacated the Board's May 2011 decision, and remanded the matter back to the Board.  

The Veteran submitted additional evidence directly to the Board in August 2012, which was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ) and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for a right thigh disorder, claimed as secondary to service-connected lumbosacral spine strain, and ischemic heart disease; and the issues of entitlement to increased ratings for bilateral hearing loss and left elbow fracture with bone fragments, have been raised by the record, see VA Forms 21-526b dated July 2011 and October 2011, and acknowledged by the RO, but have not been adjudicated.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion determined, in pertinent part, that the Board impermissibly considered evidence submitted to it in the first instance without an adequate discussion of prejudice in the absence of a waiver of RO review.  The Joint Motion further determined that there was no indication that the RO considered any of the new evidence before the Board addressed it in May 2011 and no record of the Veteran submitting a written waiver of initial RO consideration of the new evidence.  The Joint Motion concluded that because the Board reviewed this evidence without first obtaining a waiver, or allowing the RO to initially review it, remand was necessary.  

The Board acknowledges that the Veteran submitted additional evidence directly to it in August 2012, after the Court issued its June 2012 Order.  While this newly submitted evidence was accompanied by a waiver of review by the AOJ, the fact remains that the Veteran still has not explicitly waived his right to have the AOJ review the evidence that was submitted to the Board after the issuance of the November 2010 supplemental statement of the case (SSOC) and prior to the Board's May 2011 decision.  In light of the foregoing, the claim must be remanded in order for the AOJ to consider all the evidence of record that was submitted after the November 2010 SSOC.  

Since the claim is being remanded for this reason, additional development should also be conducted.  First, VA must determine whether the Veteran has continued to receive treatment for his PTSD from the Maui Vet Center and, if so, to obtain additional treatment records from that facility.  Recent VA treatment records should also be obtained and a VA examination should be scheduled to assess the current severity of the Veteran's PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Pacific Islands Health Care System, dated since June 2009.  

2.  Ask the Veteran if he has continued to receive treatment for PTSD at the Maui Vet Center and make arrangements to obtain any additional records.  If any such records are identified but VA efforts to obtain them are unsuccessful, the Veteran must be notified of such and the efforts made fully documented in the claim file.

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claim, with consideration of all evidence associated with the claims folder since the November 2010 SSOC.  If the benefit sought on appeal remains denied, provide a SSOC to the Veteran and his representative and give them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



